Summit County, No. 14976. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Summit County to certify its record and was considered in a manner prescribed by law. On application of appellees, this cause is hereby dismissed for lack of prosecution pursuant to Section 1, Rule II of the Supreme Court Rules of Practice, effective November 27, 1991.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Summit County for entry.